Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment of 8/29/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 4, 8, 15, and 22.  Claims 1-15 and 22-27 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claim 2 under 35 USC 112, second paragraph, is obviated by Applicant’s cancellation.
	All other rejections are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi (JP 2014232764, cited in IDS, machine translation provided).
As to claims 1 and 10-11, Hirofumi is directed to a photoelectric conversion element (where method steps are not expressly cited, they are inherently performed) comprising a photoelectric conversion layer (13), formed between a first electrode (12) and second electrode (17) (paragraph 0015), wherein the photoelectric conversion layer contains Group I elements (Cu Ag), Group III elements (In Ga), Group VI elements (Se S) (Cu(In Ga) Se2 (paragraph 0022), the photoelectric conversion layer having a front surface side region that is positioned in a light receiving side, a rear surface side region positioned on a rear surface side, and an intermediate region position between the front and rear (configuration inherent to structure), a portion at which a minimum value of a band gap appears in a thickness direction of the photoelectric conversion layer included in the intermediate region (F 3B and 0018-0022 shows 13 as a double graded band structure), when a ration of a mole amount of Ag to sum of other elements is defined in Ag concentration and a portion at which maximum Ag concentration appears in the thickness direction is in the intermediate region (max Ag/Ag+Cu; paragraph 0018-0022 and F3B).  The prior art does not explicitly teach the maximum value of the Ag concentration being 0.00519 to 0.0140.  However, the selection of the maximum value is well within purview of a skilled artisan as a result effective variable.
Regarding claim 3, the prior art teaches a maximum value of Ag concentration appears closer to the light receiving surface than a rear surface (paragraph 0021).
Regarding claim 4, the reference teaches a portion at which the maximum value of Ag concentration is closer to a boundary of the intermediate region on the light receiving side than a boundary of the intermediate region on the rear surface (boundaries are not expressly defined and therefore can be adjusted/selected to achieve the desired/claimed requirements).
Regarding claim 5, the prior art teaches a portion at which the maximum value of concentration appears in the rear surface side of the conversion layer with respect to the portion at which the minimum value of the band gap appears in the thickness direction (paragraph 0018-0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi (JP 2014232764, cited in IDS, machine translation provided) as applied to claim 1 above.
Regarding claim 6, the prior art teaches the intermediate region and it is within purview of a skilled artisan to select the desired range of thickness to achieve the desired configuration as a matter of design choice.
Regarding claims 7, and 8, though the reference does not specifically define the Ag concentration of the mole amount of Ag, the prior art defined Ag concentration/mole amount as a result effective variable (see 0018-0020).  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).
	Regarding claim 9, the prior art teaches the bandgap of the conversion layer can be selected from a range of 1.04-1.20 (paragraph 0064).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach the maximum value of the Ag concentration as claimed and refutes the stance that it is a result effective variable.  (pages 6-8).  The Examiner respectfully disagrees.  The boundaries for a result effective variable are met by the prior art and the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726